DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 9 and 10 recite the phrase “phosphorous” which examiner suggests should read as “phosphorus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for reciting the phrase, “phosphorous-sparing” and “reduction in phosphorous availability”, which is unclear because while the spelling “phosphorous” could be interpreted as “phosphorous” the adjective or “phosphorus” the noun. Appropriate correction is requested.

Claims 2-9 are included in this rejection for not correcting for the defect of the claims from which they depend.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.

 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 20110171187 A1) hereinafter Moore.
	Moore is drawn to a dietary supplement that promotes the growth, repair, and maintenance of mammalian bone. In particular, the dietary supplement comprises a combination of at least one metal chelate (abstract).
 	Regarding claims 1-20, Moore discloses dietary supplements that promote the growth, repair, and maintenance of mammalian bone [0001], comprising at least one metal chelate and a vitamin or mineral [0017]. The dietary supplement comprises at least one metal chelate or a metal salt wherein the metal ion is calcium (calcium chelates, at least 5%), iron, copper, or zinc and amino acid ligand of the chelate is from glycine (salts and chelates other than calcium, zinc glycinate chelate) [0019]. 
 	Moore discloses the dietary supplement comprises at least one metal chelate wherein the metal ion is zinc and amino acid ligand of the chelate is from glycine (zinc glycinate chelate) [0019], wherein chelated zinc is present from about 1 mg to about 1500 mg (about 2.5 to about 5 mg elemental zinc) [0042, 0044].
 	Moore discloses the dietary supplement may include one or more (both in the same embodiment) minerals or mineral sources including calcium, iron, copper, zinc, and phosphorus (phosphorus containing component separate from calcium salt or chelate) [0042], the mineral may be in the form of dicalcium malate and tricalcium phosphate (phosphorus containing component partly provided by calcium salt or chelate) [0043], the amount of mineral included in the dietary supplement may range from about 1 mg to about 1500 mg (calcium salt or chelate present at about 250 to 800 mg, at least 5%), and  Moore discloses that amounts of certain minerals exceeding the 
 	Moore does not explicitly disclose one single embodiment of a composition comprising a calcium salt and/or chelate, a phosphorus-containing component, in a ratio of phosphorus calculated to be about 33-300% of the molar amount of calcium wherein the molar ratio provides phosphorus sparing calcium supplementation.
 	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Moore to arrive at the instant invention, with the motivation that Moore discloses each of the required components and amounts, and discloses the composition may be in the form of a tablet [0085], comprising calcium chelate [0019], tricalcium phosphate [0043], in a range of about 1 to 1500 mg and RDA of 100-500% [0044], to promote the growth, repair, and maintenance of mammalian bone (abstract). Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

 	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615